      Case 4:20-cv-05020-RMP           ECF No. 32   filed 04/12/21    PageID.412 Page 1 of 2




1
                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT

2
                                                                 EASTERN DISTRICT OF WASHINGTON



                                                                     Apr 12, 2021
3                                                                     SEAN F. MCAVOY, CLERK



4

5                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WASHINGTON
6

7
      DR. ABDUL KHAN,
8                                                     NO: 4:20-CV-5020-RMP
                                  Plaintiff,
9                                                     ORDER OF DISMISSAL WITH
            v.                                        PREJUDICE
10
      BECHTEL NATIONAL, INC., and
11    NATIONAL ENGINEERING
      SERVICES CORPORATION,
12
                                  Defendants.
13

14         BEFORE THE COURT is the parties’ Stipulation for Dismissal with

15   Prejudice, ECF No. 31. Having reviewed the Stipulation and the record, the Court

16   finds good cause to approve dismissal.

17         Accordingly, IT IS HEREBY ORDERED:

18         1. The parties’ Stipulation for Dismissal with Prejudice, ECF No. 31, is

19               APPROVED.

20         2. Plaintiff’s Complaint is dismissed with prejudice and without fees or

21               costs to any party.


     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
      Case 4:20-cv-05020-RMP     ECF No. 32    filed 04/12/21   PageID.413 Page 2 of 2




1          3. All pending motions, if any, are DENIED AS MOOT.

2          4. All scheduled court hearings, if any, are STRICKEN.

3          IT IS SO ORDERED. The District Court Clerk is directed to enter this

4    Order, enter judgment of dismissal with prejudice, provide copies to counsel, and

5    close this case.

6          DATED April 12, 2021.

7
                                                s/ Rosanna Malouf Peterson
8                                           ROSANNA MALOUF PETERSON
                                               United States District Judge
9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
